
	
		I
		111th CONGRESS
		1st Session
		H. R. 1136
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2009
			Mr. Stupak (for
			 himself, Mr. Wittman,
			 Mr. Hinchey,
			 Mr. Bartlett,
			 Mr. Costa,
			 Mr. Blunt,
			 Mr. Delahunt,
			 Mr. Simpson,
			 Mr. Ruppersberger,
			 Mr. Bishop of New York,
			 Mr. LaTourette,
			 Mr. Platts,
			 Mr. Kratovil,
			 Mr. Pomeroy,
			 Mr. Wilson of South Carolina,
			 Mrs. Miller of Michigan,
			 Mr. Ehlers,
			 Mr. Sarbanes,
			 Mr. Markey of Massachusetts,
			 Mr. Rothman of New Jersey,
			 Mr. Lamborn,
			 Mr. LoBiondo,
			 Mr. McHugh,
			 Mr. Moran of Virginia,
			 Mr. Moore of Kansas,
			 Mr. Courtney,
			 Mr. Oberstar,
			 Mr. Ryan of Wisconsin,
			 Mr. Brown of South Carolina,
			 Mr. Lucas,
			 Mr. Lynch,
			 Mr. Welch,
			 Ms. Bordallo,
			 Mr. Bishop of Utah,
			 Mr. Hoyer,
			 Mr. Israel,
			 Mr. Pitts,
			 Mr. McGovern,
			 Mr. Payne,
			 Mrs. Tauscher,
			 Mr. Larsen of Washington,
			 Mr. Kennedy,
			 Mr. Cao, Mr. Kind, Ms.
			 Pingree of Maine, Mr.
			 Boustany, and Mr. Carney)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To extend the termination date for the exemption of
		  returning workers from the numerical limitations for temporary
		  workers.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Small and Seasonal Businesses
			 Act of 2009.
		2.Extension of
			 returning worker exemption to H–2B numerical limitation
			(a)In
			 generalSection 214(g)(9)(A)
			 of the Immigration and Nationality Act (8 U.S.C. 1184(g)(9)(A) is amended, by
			 striking an alien who has already been counted toward the numerical
			 limitation of paragraph (1)(B) during fiscal year 2004, 2005, or 2006 shall not
			 again be counted toward such limitation during fiscal year 2007. and
			 inserting an alien who has been present in the United States as an H–2B
			 nonimmigrant during any 1 of the 3 fiscal years immediately preceding the
			 fiscal year of the approved start date of a petition for a nonimmigrant worker
			 described in section 101(a)(15)(H)(ii)(b) shall not be counted toward such
			 limitation for the fiscal year in which the petition is approved. Such alien
			 shall be considered a returning worker..
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect as if
			 enacted on October 1, 2008.
			
